Citation Nr: 1523923	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-09 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for coronary artery disease, in excess of 10 percent for the period from August 31, 2010 to September 11, 2012, and in excess of 30 percent for the period from September 11, 2012.

2.  Entitlement to an increased disability rating (or evaluation) for bilateral hearing loss, in excess of 0 percent for the period from February 23, 2010 to September 17, 2012, in excess of 20 percent for the period from September 17, 2012 to September 8, 2014, and in excess of 30 percent for the period from September 8, 2014.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military
	and Veterans' Affairs

ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1965 to April 1966, and from January 1986 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a series of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appeal for a higher initial disability rating for coronary artery disease relates back to a December 2010 rating decision, which granted service connection for coronary artery disease, and assigned an initial 10 percent disability rating, effective August 31, 2010.  A July 2013 rating decision assigned a 30 percent rating for the period from September 11, 2012, thus creating a "staged" initial rating for different periods.

The appeal for an increased disability rating for bilateral hearing loss relates back to a May 2010 rating decision that continued a noncompensable (0 percent) disability rating.  A July 2013 rating decision increased the disability rating to 20 percent for the period from September 17, 2012.  A December 2014 rating decision increased the disability rating to 30 percent for the period from September 8, 2014.  This resulted in "staged" ratings for different periods. 

As to the rating issues above, because the RO did not assign the maximum disability rating possible, the appeals for a higher initial disability rating for coronary artery disease and an increased disability rating for bilateral hearing loss remain before the Board, resulting in the staged rating issues listed on the cover sheet of this decision.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to a RO decision assigning a particular evaluation, a subsequent RO decision assigning a higher evaluation, but less than the maximum available benefit does not abrogate the pending appeal).  The appeal for service connection for bilateral lower extremity peripheral neuropathy relates back to an April 2012 rating decision.
In May 2014, the Board remanded the matter for additional development.  The additional development instructed by the May 2014 Board Remand has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the May 2014 Board Remand directives is included in the Duties to Notify and Assist section below.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The issue of service connection for bilateral lower extremity peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of service connection for erectile dysfunction, claimed as secondary to medication for service-connected coronary artery disease, has been raised by the record in a February 2012 VA Form 9, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  For the initial rating period from August 31, 2010 to September 11, 2012, the service-connected CAD was manifested by a METs level of 14, a left ventricular ejection fraction of 66 percent, and required continuous medication.  

2.  For the initial rating period from September 11, 2012,  the service-connected CAD has been manifested by a METs level between 5 and 7, a left ventricular ejection fraction of 64 percent, and required continuous medication.

3.  For the increased rating period from February 23, 2010 to September 17, 2012, the bilateral hearing loss was manifested by no more than level IV hearing in the right ear and level II hearing in the left ear, as determined by audiometric data and speech recognition scores.
4.  For the increased rating period from September 17, 2012 to September 8, 2014, the bilateral hearing loss was manifested by no more than level VI hearing in the right ear and level V hearing in the left ear, as determined by audiometric data and speech recognition scores.  

5.  For the increased rating period from September 8, 2014, the bilateral hearing loss was manifested by no more than level VII hearing in the right ear and level VI hearing in the left ear, as determined by audiometric data and speech recognition scores.  


CONCLUSIONS OF LAW

1.  For the initial rating period from August 31, 2010 to September 11, 2012, the criteria for a disability rating in excess of 10 percent for coronary artery disease have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2014).

2.  For the initial rating period from September 11, 2012, the criteria for a disability rating in excess of 30 percent for coronary artery disease have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2014).

3.  For the increased rating period from February 23, 2010 to September 17, 2012, the criteria for a disability rating in excess of 0 percent for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1- 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).

4.  For the increased rating period from September 17, 2012 to September 8, 2014, the criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1- 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).

5.  For the increased rating period from September 8, 2014, the criteria for a disability rating in excess of 30 percent for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1- 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the appeal for a higher initial rating for coronary artery disease, when an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

In a claim for increase, such as the claim for an increased rating for bilateral hearing loss, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, in a March 2010 letter sent prior to the initial adjudication of the claim in April 2010, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination and medical opinion reports, and the Veteran's written statements.  

Following the May 2014 Board Remand, VA examined the service-connected bilateral hearing loss and coronary artery disease disabilities in September 2014.  In both instances, the VA examiner interviewed the Veteran regarding past and present symptomatology, performed the relevant diagnostic tests, and reported on the pertinent disability rating criteria and functional limitations and impairment.  For these reasons, the Board finds that the September 2014 VA audiological and heart examinations are adequate and that no further medical examination or opinion is necessary to decide the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2 (2014).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

Initial Rating for Coronary Artery Disease

Service connection for coronary artery disease (CAD) was granted in a December 2010 rating decision, which assigned an initial 10 percent disability rating, effective August 31, 2010.  The Veteran contends that a higher initial rating is warranted based on the severity of CAD symptoms, as demonstrated by prior triple bypass surgery and extremely high blood pressure.  See February 2012 VA Form 9.

For the entire initial rating period, the service-connected CAD has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Diagnostic Code 7005 provides a rating of 10 percent when a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of a requirement for continuous medication. 

A rating of 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

A rating of 60 percent is assigned with more than one episode of acute congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A rating of 100 percent is assigned for chronic congestive heart failure; or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 
30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104 , Note (2).

CAD Rating from August 31, 2010 to September 11, 2012

For the initial rating period from August 21, 2010 to September 11, 2012, the service-connected CAD has been rated as 10 percent disabling.  As noted above, the Veteran seeks an initial rating in excess of 10 percent due to the severity of the service-connected CAD, which has manifested triple bypass surgery and high blood pressure.  See February 2012 VA Form 9.

On review of all the evidence, lay and medical, the Board finds that, for the initial rating period from August 31, 2010 to September 11, 2012, the service-connected CAD was manifested by a workload of 14 METs, an ejection fraction of 66 percent, and required continuous medication.  Private treatment records from M.H.C. include heart measures from July 16, 2010.  Testing revealed a workload of 14 METs.  The electrocardiogram (EKG) test revealed appropriate heart rate response, hypertension at rest, good exercise tolerance, no chest pain, and was negative for ischemia.  Ejection fraction was reported as 66 percent, which was characterized as normal.  M.H.C. records also include a March 30, 2012 treatment record.  The Veteran presented with elevated prostate specific antigens (PSA), but denied chest pain, shortness of breath, or palpitation.  The M.H.C. treatment records reflect that continuous medication was required for the service-connected CAD.

In sum, the evidence for the initial rating period from August 31, 2010 to September 11, 2012 demonstrates a workload of 14 METs, an ejection fraction of 66 percent, and required continuous medication.  The evidence does not demonstrate symptoms such as dyspnea, fatigue, angina, dizziness, syncope, or cardiac hypertrophy or dilatation on EKG.  For these reasons, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the period from August 31, 2010 to September 11, 2012.  As a preponderance of the evidence is against the award of a higher initial rating in excess of 10 percent for CAD, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

In this context, the Board notes that the record includes private treatment records dating back to 2000 showing treatment for CAD.  The Board has considered this evidence as it bears on and provides a history and context for rating the severity of CAD for the rating period from August 31, 2010 to September 11, 2012.  38 C.F.R. § 4.1 (it is essential in rating to view each disability in relation to its history); 38 C.F.R. § 4.2 (it is their responsibility of the VA adjudicator to interpret reports of examination in light of the whole recorded history); 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. 
§ 5107(b) (West 2014) ("Secretary shall consider all information and lay and medical evidence of record in a case").  

CAD Rating Period from September 11, 2012

On review of all the evidence, lay and medical, the Board finds that, for the period from September 11, 2012, the service-connected CAD manifested a METs level between 5 and 7, a left ventricular ejection fraction of 64 percent, and required continuous medication.  VA examined the CAD on September 11, 2012.  Ejection fraction was estimated to be 64 percent.  A current METs was not provided, but the VA examiner mentioned that the METs level was 6.0 at an unspecified time in 2012.  The VA examiner indicated that CAD does not impact the Veteran's ability to work and presented no functional impairment.  There was no evidence of congestive heart failure.

An M.H.C. private treatment record from November 2012 shows that the Veteran presented with no complaints, and denied any chest pain, palpitations, or shortness of breath.  The treatment record reflects continued required medication.

VA examined the CAD again in September 2014.  There was no evidence of congestive heart failure, cardiac hypertrophy, or cardiac dilatation.  Workload was estimated to be between 5 and 7 METs. The VA examiner indicated that the CAD does not present any functional impact on the ability to work.
In sum, the lay and medical evidence for the initial rating period from September 11, 2012 demonstrates that the service-connected CAD has been manifested by a METs level between 5 and 7, a left ventricular ejection fraction of 64 percent, and required continuous medication.  The evidence does not demonstrate a history of congestive heart failure or symptoms including dyspnea, fatigue, angina, dizziness, or syncope.  For these reasons, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for the period from September 11, 2012.  As a preponderance of the evidence is against the award of a higher initial rating in excess of 30 percent for CAD, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Bilateral Hearing Loss

Service connection for bilateral hearing loss was established in a March 2002 rating decision by the RO, which assigned an initial noncompensable (0 percent) disability rating, effective January 14, 2000.  On February 23, 2010, VA received a claim for an increased rating for bilateral hearing loss, wherein the Veteran asserted that hearing loss symptoms had worsened.  

For hearing loss claims, the Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  Id.

The "puretone threshold average," as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Bilateral Hearing Loss Rating Period from February 23, 2010 to September 17, 2012

On review of all the evidence, lay and medical, the Board finds that, for the increased rating period from February 23, 2010 to September 17, 2012, the bilateral hearing loss was manifested by no more than level IV hearing in the right ear and level II hearing in the left ear, as determined by audiometric data and speech recognition scores.  VA examined the hearing loss in April 2010, revealing puretone thresholds, in decibels (dB), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
75
90
LEFT
10
20
60
65
80

For purposes of 38 C.F.R. § 4.85(d), the puretone threshold average for the right ear was 58 dB, and 56 dB for the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 84 percent in the left ear.  Based on the audiometric data and speech recognition scores, no exceptional pattern of hearing impairment is shown in either ear.  

Based on the April 2010 VA audiological examination report, the right ear is measured as level IV hearing, and the left ear is measured as level II hearing, based on Table VI.  Using these results in Table VII, the audiometric data and speech recognition scores support a noncompensable (0 percent) rating.

In sum, the audiometric data and speech recognition scores for the increased rating period from February 23, 2010 to September 17, 2012 weigh against finding that a disability rating in excess of 0 percent is warranted.  During the April 2010 VA audiological examination, the only time the hearing loss was measured during this period, audiometric data and speech recognition scores were commensurate with a noncompensable disability rating.  While the Veteran contended that this data supported a higher rating than 0 percent in the June 2010 VA Form 21-4138, disability ratings for hearing loss are determined from the application of mechanical audiometric testing and speech recognition scores.  As the preponderance of the evidence is against finding that the criteria for a compensable disability rating have been met or more nearly approximated, the benefit of doubt doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.

Bilateral Hearing Loss Rating Period from September 17, 2012 to September 8, 2014

On review of all the evidence, lay and medical, the Board finds that, for the increased rating period from September 17, 2012 to September 8, 2014, the bilateral hearing loss was manifested by no more than level VI hearing in the right ear and level V hearing in the left ear, as determined by audiometric data and speech recognition scores.  VA examined the hearing loss on September 17, 2012.  Puretone threshold data was reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
60
80
95
LEFT
30
30
55
70
85

For purposes of 38 C.F.R. § 4.85(d), the puretone threshold average for the right ear was 64 dB, and 60 dB for the left ear.  Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 68 percent in the left ear.  Based on the audiometric data and speech recognition scores, no exceptional pattern of hearing impairment is shown in either ear.  The Veteran reported a progressive problem with everyday hearing.

Based on the September 2012 VA audiological examination report, the right ear is measured as level VI hearing, and the left ear is measured as level V hearing, based on Table VI.  Using these results in Table VII, the audiometric data and speech recognition scores support a 20 percent rating.

In sum, the audiometric data and speech recognition scores for the increased rating period from September 17, 2012 to September 8, 2014 weigh against finding that a disability rating in excess of 20 percent is warranted.  During the September 2012 VA audiological examination, the only time the hearing loss was measured during this period, audiometric data and speech recognition scores were commensurate with a 20 percent disability rating.  The Board also considered the Veteran's report of progressively worsening hearing, which is consistent with the audiometric results that show worsening in September 2012 as compared to the April 2010 VA audiological examination.  Nevertheless, disability ratings for hearing loss are determined from the application of mechanical audiometric testing and speech recognition scores.  As the preponderance of the evidence is against finding that the criteria for a 30 percent disability rating have been met or more nearly approximated, the benefit of doubt doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.

Bilateral Hearing Loss Rating Period from September 8, 2014

On review of all the evidence, lay and medical, the Board finds that, for the increased rating period from September 8, 2014, the bilateral hearing loss was manifested by no more than level VII hearing in the right ear and level VI hearing in the left ear, as determined by audiometric data and speech recognition scores.  A third VA audiological examination was provided on September 8, 2014.  Puretone threshold data was reported as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
85
95
LEFT
30
40
70
80
90

For purposes of 38 C.F.R. § 4.85(d), the puretone threshold average for the right ear was 69 dB, and 70 dB for the left ear.  Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 68 percent in the left ear.  Based on the audiometric data and speech recognition scores, no exceptional pattern of hearing impairment is shown in either ear.  The Veteran reported use of hearings aids when asked to describe the impact of hearing loss on daily life.

Based on the September 2014 VA audiological examination report, the right ear is measured as level VII hearing, and the left ear is measured as level VI hearing, based on Table VI.  Using these results in Table VII, the audiometric data and speech recognition scores support a 30 percent rating.

In sum, the audiometric data and speech recognition scores for the increased rating period from September 8, 2014 weigh against finding that a disability rating in excess of 30 percent is warranted.  During the September 2014 VA audiological examination, the only time the hearing loss was measured during this period, audiometric data and speech recognition scores were commensurate with a 30 percent disability rating.  As the preponderance of the evidence is against finding that the criteria for a 30 percent disability rating have been met or more nearly approximated, the benefit of doubt doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for CAD or bilateral hearing loss for any part of the appeal period.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptoms and impairment caused by the service-connected CAD - as measured by METs, related medication, and dyspnea, fatigue, dizziness, and chest pain (angina) - are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for cardiovascular disorders specifically provide for disability ratings based on a combination of reported symptoms and clinical findings. 

In this case, considering the lay and medical evidence, the service-connected CAD has been manifested by the need for medication and reduction in METs level and ejection fraction.  These symptoms and impairments are part of, or like or similar to, symptoms or limitations listed under the schedular rating criteria at 38 C.F.R. 
§ 4.104.  The schedular rating criteria specifically address the Veteran's cardiovascular symptomatology, including the use of medication, level of METs, and percentage of ejection fraction.  As noted above, the schedular rating criteria explain that METs measure the energy expended and oxygen required by an individual.  38 C.F.R. § 4.104, Note (2).  Additionally, the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is also accounted for by the schedular rating criteria.  Id.

Similarly, the Board finds that the schedular criteria are adequate to rate the bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that 

was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to diminished hearing ability is a disability picture that is considered in the current schedular rating criteria.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disability in this case is tinnitus.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the CAD and hearing loss disabilities, and referral for consideration of extraschedular rating is not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The Veteran has not alleged, and the evidence does not 
suggest, that he has been unable to secure or follow substantially gainful 

employment due to bilateral hearing loss or CAD; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See id. at 453-54.


ORDER

A higher initial disability rating for CAD, in excess of 10 percent for the period from August 31, 2010 to September 11, 2012, and in excess of 30 percent for the period from September 11, 2012, is denied.

An increased disability rating for bilateral hearing loss, in excess of 0 percent for the period from February 23, 2010 to September 17, 2012, in excess of 20 percent for the period from September 17, 2012 to September 8, 2014, and in excess of 30 percent for the period from September 8, 2014, is denied.


REMAND

Service Connection for Bilateral Lower Extremity Peripheral Neuropathy

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claim for service connection for bilateral lower extremity peripheral neuropathy.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr, 
21 Vet. App. at 312.

In May 2014, the Board remanded the issue of service connection for bilateral lower extremity peripheral neuropathy to provide the Veteran with a VA examination and medical opinion.  The May 2014 Board Remand specifically instructed the AOJ to obtain an opinion on whether it is at least as likely as not that the Veteran's bilateral lower extremity peripheral neuropathy is related to active duty service, to include exposure to herbicides.

VA examined the bilateral lower extremity peripheral neuropathy in September 2014.  The September 2014 VA examination report includes sufficient evidence concerning the nature and extent of the current bilateral lower extremity peripheral neuropathy disorder; however, the accompanying Disability Benefits Questionnaire (DBQ) does not provide an opinion regarding the etiology of the bilateral lower extremity peripheral neuropathy disorder.  The September 2014 VA examiner opined on the etiology of ischemic heart disease and provided supporting rationale; however, the September 2014 VA examiner did not provide any such opinion or rationale for the bilateral lower extremity peripheral neuropathy.  The medical opinion on ischemic heart disease provides no context or indication to suggest that the VA examiner was discussing bilateral lower extremity peripheral neuropathy instead of ischemic heart disease.

For these reasons, the Board is required to remand this matter to the AOJ to obtain an adequate medical opinion that complies with the directives of the May 2014 Board Remand.  Stegall, 11 Vet. App. at 271; see also Barr.

Accordingly, the issue of service connection for bilateral lower extremity peripheral neuropathy is REMANDED for the following action:

1.  Direct the claims file to the September 2014 VA examiner who provided the peripheral nerve examination for an addendum opinion supported by reasons.  If the examiner is not available, direct the claims file to another examiner for an opinion.  If the examiner determines that an additional examination is needed in order to offer a medical opinion, such an examination should be scheduled.

The VA examiner should review all pertinent evidence of record, including the evidence outlined in the instant Board Remand.  The VA examiner is asked to prepare the following addendum opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral lower extremity peripheral neuropathy is related to active duty service, to include exposure to herbicides in Vietnam?

When offering a rationale, please address the October 7, 2013 letter from Dr. R.G. noting that the Veteran "had exposure to Agent Orange which is well known to have cardiovascular deleterious effects, as well as, neuropathy."

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder

2.  When the development above has been completed, the issue of service connection for bilateral lower extremity peripheral neuropathy should be readjudicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


